DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-26 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 14/494243, 15/352394 and 16/715506 filed 9/23/2014, 11/15/2016, and 12/16/2019, respectively.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,457,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply broader versions of the patented claims. ‘070 Claim 1 is the same as instant Claim 1, except the patent includes (1) the exchanges being co-located with the cloud providers and (2) the additional feature of Claim 15. All of the other claims are similarly situated to their analogous patented claims. Instant Claims 15 and 23 are strictly broader than the ‘070 patent because they lack the co-location requirement.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, 19-21, and 23-26 rejected under 35 U.S.C. 103 as being unpatentable over Mick (US Pub. 2013/0304903) in view of Spiers (US Pub. 2013/0339949).
With respect to Claim 1, Mick teaches a system to facilitate connecting to multiple cloud providers, the system comprising: (para. 62-63, 85-86, Figs. 1, 3; user device connects to service endpoint, which connects to controllers and monitors of a cluster to allow a user to access cloud services.)
a first cloud exchange configured to provide access to cloud services of a first cloud provider, the first cloud exchange connected to first cloud provider physical equipment; (paras. 85-86, Fig. 3; Cluster monitor provides access to a network (cluster) of physically co-located physical machines for a cloud service. See also Fig. 8, paras. 187-190.)
a second cloud exchange configured to provide access to cloud services of a second cloud provider that is different from the first cloud provider, the second cloud exchange connected to second cloud provider physical equipment; (A second cloud provider being different will be taught later. paras. 31, 47, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Fig. 9a, para. 191; second cluster monitor for second cluster. Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means they are connected.)
one or more cloud point-of-presence (PoPs) communicatively coupled to the first and second cloud exchanges, (Para. 86; cluster monitor is a single point of contact for outside devices to query and control the system devices, which makes it a point of presence.)
at least one of the one or more cloud PoPs comprising a virtual access gateway for connecting a user device to the first cloud exchange and the second cloud exchange; (para. 64, 69-75, 78; Server includes a hypervisor and a local agent, which create virtual machines and networks. Agent may use Openflow, which is a SDN technology that allows for configuration changes of the virtual network. Paras. 108-111; customers create and configure virtual networks for their provisioned devices. Virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)
and a non-transitory computer readable medium comprising computer program instructions executed by a processor, that, when executed: (paras. 65, 68; processor and non-transitory computer readable medium comprising instructions.)
define a software-defined network ("SDN") automation engine that generates an application program interface (API), (para. 64, 69-75, 78; Server includes a hypervisor and a local agent, which create virtual machines and networks. Agent may use Openflow, which is a SDN technology that allows for configuration changes of the virtual network. Paras. 108-111; customers create and configure virtual networks for their provisioned devices. paras. 7, 54, 58, 138; API to receive inputs.)
receives network specification parameters from the user device via the API, (paras. 54, 78; software defined network allows for real time route changes using configuration tools like Openflow. Paras. 87, 108-111; tenants configure and create networks including addressing and routing.)
and in response to receiving the network specification parameters: allocates, from among a pool of system device resources, one or more virtual networking devices; (paras. 10-12, 179-181; scheduler allocates resources to nodes.)
configures the allocated one or more virtual networking devices specifically for a customized, on-demand SDN that complies with the network specification parameters, and (paras. 54; provision of virtual machine images that have been customized for user-specific functions. See also Spiers, paras. 38-39, 44, 61; system selects virtual machine clients that fit the client request. System also changes request to fit with purchased capacity. System makes VMs across a plurality of providers.)
instantiates and deploys the specifically-configured one or more virtual networking devices to generate a customized, on-demand SDN, (para. 12, 107, 181; virtual resources are instantiated. Paras. 87, 108-111; tenants configure and create networks including addressing and routing, which is a deployment. Virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)
said customized, on-demand SDN including both the first cloud exchange and the second cloud exchange, and connecting the user device to the first cloud provider physical equipment and the second cloud provider physical equipment, (Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means both are connected and included.)
But Mick does not explicitly teach that the second cloud provider is different from the first cloud provider.
Spiers, however, does teach a second cloud exchange configured to provide access to cloud services of a second cloud provider that is different from the first cloud provider (paras. 31, 47, 61, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Paras. 39-45; when provisioning a VM, a global provisioning system may provision anywhere amongst different cloud providers.)
such that the user device accesses a pre-defined combination of cloud services comprising at least one cloud service from each of the first and second cloud providers. (para. 38; list of available clients including capacity and available clients that can be created, which is a user selecting from a pre-defined combination of services. See also Mick, para. 140, 147; project templates and default security groups, which are pre-defined combinations of services. Spiers, paras. 27, 31, 38-45, 47, 61, Fig. 3; data centers provide computational services. When provisioning a VM for services, a global provisioning system may provision anywhere amongst different cloud providers. Fig. 3 shows a tenant receiving resources from two different data centers. See also Mick, para. 54-58; plurality of services provided that are coupled to teach other and the cloud controllers coordinate the performance of corresponding services.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Mick with the multiple cloud providers in order to allow the user to use infrastructure services from a plurality of providers to apply hardware optimized for their tasks. (Spiers, para. 39)

With respect to Claim 2, modified Mick teaches the system of claim 1, and Mick also teaches wherein the one or more cloud. PoPs are configured to provide a private connection for the user device (paras. 7-8, 97-101; system allows for private networks and private segments.)
and the one or more cloud PoPs host networking physical equipment dedicated to the user device. (para. 54-56; in IaaS a customer requests provisioning of resources that includes controlling internal routing and provides services like computation units or file storage. Para. 111; virtual network may include the physical equipment that is used in routing.)

With respect to Claim 3, modified Mick teaches the system of claim 1, and Mick also teaches wherein the one or more cloud PoPs are configured to provide an internet connection to the user device. (Fig. 1, para. 54; user device connects to service endpoint via network 104 which can be the internet) 

With respect to Claim 4, modified Mick teaches the system of claim 1, and Mick also teaches wherein each of the virtual networking devices is configured to provide a networking function used to at least one of switch, route, forward, filter and modify data communications traffic. (paras. 108-111; virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)

With respect to Claim 5, modified Mick teaches the system of claim 4, and Mick also teaches wherein the customized, on-demand SDN comprises a network topology of the one or more of virtual networking devices, at least one of the virtual networking devices comprising a network controller or a gateway. (para. 87, 92, 107-108; user defines virtual network including routing, which is generating a topology. paras. 98-100; VLAN DHCP assignment, which is routing. para. 111; virtual network includes controller and gateway.)

With respect to Claim 6, modified Mick teaches the system of claim 4, and Mick also teaches wherein at least one of the virtual networking devices is localized in a bare-metal hardware resource of a sub-zone within at least one among the one or more cloud PoPs or within the first cloud exchange and/or second cloud exchange. (para. 69-70; hypervisor and virtual machine may run below or above operating system, which makes it bare-metal. Para. 99; each VLAN gets its own subnet.)

With respect to Claim 7, modified Mick teaches the system of claim 4, and Mick also teaches wherein at least one of the virtual networking devices is container based. (paras. 70-71; hypervisor creates logical containers.)

With respect to Claim 8, modified Mick teaches the system of claim 4, and Mick also teaches wherein at least two of the one or more virtual networking devices are redundant and on two different sub-zones of the first cloud exchange, of the second cloud exchange and/or of the one or more cloud PoPs. (paras. 60, 171; cloud computing system itself may require persistent storage of state. The databases storing them may be redundant on various hosts. To the extent that the claim requires two different sub-zones storing the database, it would have been obvious to one of ordinary skill prior to the effective filing date to store a copy of the routing database for a first VLAN in a second VLAN in order to protect the data from a VLAN-wide failure.)

With respect to Claim 9, modified Mick teaches the system of claim 1, and Spiers also teaches wherein the first cloud provider physical equipment and the second cloud provider physical equipment are at different geographically spaced locations. (para. 31, 47, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Para. 39; data centers may be placed in different geographical locations. See also Mick, para. 178; data centers may be in different physical locations. Para. 191; clusters a and b are in different physical locations such as different data centers.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 10, modified Mick teaches the system of claim 1, and Mick also teaches wherein the computer program instructions are further configured to allow the user device to switch between the first and second cloud providers. (Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means they allow for switching between cloud providers. Paras. 4-6, 54, 78, 87-92; customers can provision machines and define networks.)

With respect to Claim 11, modified Mick teaches the system of claim 1, and Mick also teaches wherein the computer program instructions are further configured to allow the user device to create a plurality of software-defined networks, each additional software-defined network of the plurality of software-defined networks including the first cloud exchange and/or second cloud exchange. (para. 55, 87; multi-tenant system allows for multiple VLANs. Paras. 108-111; virtual network is overlaid on top of the physical network, and therefore includes the physical cluster devices.)

With respect to Claim 12, modified Mick teaches the system of claim 1, and Mick also teaches wherein the computer program instructions are further configured to: receive a software-defined network specification from the user device, the specification comprising an operating parameter associated with the customized, on-demand SDN; (paras. 54, 78; software defined network allows for real time route changes using configuration tools like Openflow. Paras. 87, 108-111; tenants configure and create networks including addressing and routing.)
and based on the received specification, newly create the customized, on-demand SDN on a network of physical equipment and/or modify the customized, on-demand SDN on the network of physical equipment, (paras. 54, 78; software defined network allows for real time route changes using configuration tools like Openflow, which is a modification. Paras. 107-111, Fig. 4b-c; creation on VLAN which is a creation.)
wherein the customized, on-demand SDN includes the one or more virtual networking devices located at the first cloud exchange and/or at the second cloud exchange, the one or more virtual networking devices configured to provide a networking function used to at least one of switch, route, forward, filter and modify data communications traffic. (paras. 108-111; virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)

With respect to Claim 13, modified Mick teaches the system of claim 1, and Spiers also teaches wherein: at least one of the first cloud exchange and the second cloud exchange provides access to a plurality of cloud providers, each cloud provider separate from the other, (First see Mick, paras. 85-86, Fig. 3; Cluster monitor provides access to a network (cluster) of physically co-located physical machines for a cloud service. See also Fig. 8, paras. 187-190. Then see Spiers, paras. 31, 47, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Paras. 38-45; when provisioning a VM, a global provisioning system may provision anywhere amongst different cloud providers.)
and the customized, on-demand SDN provides access to cloud services from among two or more different cloud providers among the plurality of cloud providers. paras. 27, 31, 38-45, 47, Fig. 3; data centers provide computational services. When provisioning a VM for services, a global provisioning system may provision anywhere amongst different cloud providers. Fig. 3 shows a tenant receiving resources from two different data centers. See also Mick, para. 54-58; plurality of services provided that are coupled to teach other and the cloud controllers coordinate the performance of corresponding services.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 15, modified Mick teaches the system of claim 1, and Mick also teaches wherein the network specification parameters include at least one of a user site location, cloud PoP information, user site equipment information, user site connection information and a network topology of the one or more virtual devices. (para. 87, 92, 107-108; user defines virtual network including routing, which is generating a topology. paras. 98-100; VLAN DHCP assignment, which is routing. para. 111; virtual network includes controller and gateway.)

With respect to Claim 16, modified Mick teaches the system of claim 1, and Mick wherein the customized, on-demand SDN comprises a software-based abstraction of a network on physical equipment of said system. (paras. 87, 92, 107-111; user defines a VLAN, which is a software abstraction of a network on physical systems. Para. 3, 12, 178; resource pools, which are abstractions of the physical resources.)

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 19, it is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 21, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 23, it is substantially similar to Claim 15 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 24, it is substantially similar to Claim 16 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 25, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mick also teaches a non-transitory computer readable medium comprising computer program instructions, the instructions when executed by a computer processor system are configured to: (paras. 65, 68; processor and non-transitory computer readable medium comprising instructions.)

With respect to Claim 26, modified Mick teaches the medium of claim 25, and Spiers also teaches wherein the computer program instructions are further configured to enable the user device to include the first and second cloud providers in the customized, on-demand SDN (paras. 27, 31, 38-45, 47, Fig. 3; data centers provide computational services. When provisioning a VM for services, a global provisioning system may provision anywhere amongst different cloud providers. Fig. 3 shows a tenant receiving resources from two different data centers. See also Mick, para. 54-58; plurality of services provided that are coupled to teach other and the cloud controllers coordinate the performance of corresponding services. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to allow a user to switch between providers in order to allow them to shop for the lowest cost resources.)
The same motivation to combine as the parent claim applies here.
And Mick also teaches and/or to switch between the first and second cloud providers. (Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means they allow for switching between cloud providers. Paras. 4-6, 54, 78, 87-92; customers can provision machines and define networks.) 


Claims 14, 18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mick (US Pub. 2013/0304903) in view of Spiers (US Pub. 2013/0339949), and further in view of Wilson (US Pub. 2010/0293269).
With respect to Claim 14, modified Mick teaches the system of claim 1, but does not explicitly teach a GUI.
Wilson, however, does teach wherein the system further comprises a portal configured to interact with the API and provide a graphical user interface (GUI), the portal configured to receive the network specification parameters from the user device for submission to the SDN automation engine via the GUI. (Paras. 16-17; portal device that accesses provisioning services. paras. 51-52, Fig. 5; GUI web interface that allows for provisioning.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Mick with the GUI to allow a user to input commands in a visually friendly way.

With respect to Claim 18, modified Mick teaches the system of claim 17, but does not explicitly teach a web portal.
Wilson, however, does teach further comprising providing a web portal that interacts with the API and receives input from the user device for configuring the customized, on demand SDN. (Paras. 16-17; portal device that accesses provisioning services. paras. 51-52, Fig. 5; GUI web interface that allows for provisioning.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Mick with the web portal to allow a user to input commands remotely over the internet.

With respect to Claim 22, it is substantially similar to Claim 14 and is rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mick (US Pub. 2013/0304903) in view of Spiers (US Pub. 2013/0339949), and further in view of Wilson (US Pub. 2010/0293269).
With respect to Claim 1, Mick and Spiers teach as above, but under this ground of rejection do not explicitly teach a pre-defined combination of cloud services.
Wilson, however, does teach a pre-defined combination of cloud services (para. 68; template for provisioning network devices, which is a pre-defined combination of cloud services.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Mick with the pre-defined combination of cloud services to allow a user to select common services more quickly.
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
	Examiner is the same Examiner from parent Application 16/715506 (and the other members of the family). The instant claimset is the same as the claimset filed 4/13/2022 in that application. Examiner allowed those claims because those claims were amended to include a co-location and a parameter requirement (see instant Claim 15 as well as US Pat. 11,457,070, Claim 1). The instant claims lack those features and are therefore rejected for the same reasons previously given, together with a new double patenting rejection to the now-issued ‘070 patent. Examiner makes no Double Patenting rejection to Patent 10,594,801 because Examiner knows that patent to be tied via terminal disclaimer with ‘070.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449